


EXHIBIT 10.1
SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS WITH PACIFICORP'S NAMED
EXECUTIVE OFFICERS AND DIRECTORS


PacifiCorp's named executive officers (other than its Chairman and Chief
Executive Officer, Gregory E. Abel) and its other employee directors each
receive an annual salary and participate in health insurance and other benefit
plans on the same basis as other employees, as well as certain other
compensation and benefit plans described in PacifiCorp's Annual Report on Form
10-K. Mr. Abel is employed by PacifiCorp's parent company, Berkshire Hathaway
Energy Company ("BHE") and is not directly compensated by PacifiCorp. PacifiCorp
reimburses BHE for the cost of Mr. Abel's time spent on PacifiCorp matters,
including compensation paid to him by BHE, pursuant to an intercompany
administrative services agreement among BHE and its subsidiaries.


The named executive officers and employee directors are also eligible to receive
a cash incentive award under PacifiCorp's Annual Incentive Plan ("AIP"). The AIP
provides for a discretionary annual cash award that is determined on a
subjective basis and paid in December. In addition to the AIP, the named
executive officers and employee directors are eligible to receive discretionary
cash performance awards periodically during the year to reward the
accomplishment of significant non-recurring tasks or projects. The named
executive officers and employee directors are participants in PacifiCorp's
Long-Term Incentive Partnership Plan ("LTIP"). A copy of the LTIP is attached as
Exhibit 10.10 to this Form 10-K.


Base salary for named executive officers and employee directors for PacifiCorp's
fiscal year ending December 31, 2015 (excluding Mr. Abel) is shown in the
following table:


Name and Title
 
Base Salary
 
 
 
Douglas K. Stuver
 
$
258,300


Senior Vice President and Chief Financial Officer
 
 
 
 
 
Cindy A. Crane
 
300,000


President and Chief Executive Officer, Rocky Mountain Power
 
 
 
 
 
R. Patrick Reiten
 
330,000


President and Chief Executive Officer, Pacific Power
 
 
 
 
 
Micheal G. Dunn
 
330,000


President and Chief Executive Officer, PacifiCorp Energy
 
 
 
 
 
Natalie L. Hocken
 
234,090


Director
 
 



Messrs. Reiten and Dunn and Ms. Hocken are directors of PacifiCorp, but do not
receive additional compensation for their service as directors other than what
they receive as employees of PacifiCorp. Messrs. Abel, Anderson and Goodman are
employees of BHE, but do not receive additional compensation for their service
as directors other than what they receive as employees of BHE.




